Citation Nr: 1003233	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-06 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an old fracture, right 
tibia with deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for an 
old fracture, right tibia with deformity.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a pre-existing old fracture, right tibia with 
deformity that was aggravated during the rigors of basic 
training.  Further development is necessary prior to a 
decision in the case.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service treatment records are unavailable, with the exception 
of a single January 1953 clinic card, and a record from the 
surgeon general's office (SGO).  The clinic card shows the 
Veteran was hospitalized for 20-29 days for treatment of 
"fibrous dysplasia, tibia, left middle one-third."  The 
card reflects that this condition did not occur in the line 
of duty (LOD), but had existed prior to entrance (EPTE).  The 
Veteran was discharged from duty, for the convenience of the 
Government, due to the diagnosis.  The SGO record does not 
specifically reference a right tibia condition.

Post-service VA treatments record show the Veteran was 
diagnosed and treated for thrombophlebitis of the left leg in 
August 1966.  He filed a claim for non service-connected 
pension in September 1966, to include a right leg disability.  
A Report of Accidental Injury associated with that claim 
notes that a plow fell on the Veteran's right leg in 1940 
causing injury.  A December 1966 VA examination report shows 
that the Veteran limped on his right leg, and there was some 
evidence of deformity.  No diagnosis was provided.  

A March 1969 VA examination report shows the Veteran 
complained of right leg pain and swelling.  Clinical 
examination showed deformity of tibia bowed anteriorly, 
present since childhood accident.  There was no atrophy or 
circulatory dysfunction, and the right knee and ankle were 
normal.  A September 1971 VA examination report reflects a 
complaint of pain in the right leg.  Objectively, there was a 
deformity of the right tibia, with hyperostosis.  The 
diagnosis was old fracture of the right tibia and quiescent 
cortical osteomyelitis.

VA treatment records dated from July 1995 are silent for 
complaints and treatment of the right tibia deformity 
condition until May 2004, when the Veteran reported right leg 
pain that had its onset two months ago.  The Veteran stated 
he was injured as a child and had an inflammatory reaction in 
the tibia that resulted in malformation.  It was not thought 
important at entry to the military but he was told it would 
bother him one day.  X-rays showed fibrous dysplasia of the 
tibia without evidence of fracture.  An MRI showed an 
extensive signal abnormality, osseous expansion and cortical 
thinning throughout the tibial diaphysis.  The lesion also 
appeared more extensive than a typical metastasis.

The RO has denied the Veteran's claim because the available 
service records show no evidence of treatment for a right leg 
condition in service.  The Veteran avers that he did not have 
a left leg disability prior to, or during service.  Through 
his representative, he argues that the 1953 clinic card 
contains an error in that it references a left leg condition, 
and not the right leg.  After a preliminary review of the 
case, the Board is inclined to agree; as previous VA 
examinations refer to an old right leg healed injury; and 
because there appears to be no evidence of a chronic left leg 
condition (other than the thrombophlebitis noted in 1966, and 
some evidence of cellulitis in 1997, since resolved) in the 
record.  

Hence, in light of the fact that the Veteran was hospitalized 
shortly after entering service for a leg disorder that 
preexisted service, there is evidence of an increase in 
disability during service.  An opinion is therefore needed to 
determine whether this increase was due to the natural 
progress of the preexisting condition and whether the 
disability permanently worsened.

In addition, it appears that the Veteran may have been 
receiving Social Security Administration (SSA) disability 
benefits since the 1980's.  However, it is not known for 
certain which disability or disabilities SSA benefits were 
awarded.  As SSA records may contain information relevant to 
the issues on appeal, the RO should attempt to obtain 
decisional documents and medical records.

In addition, the Veteran should be asked to submit any pre-
service medical records pertaining to his right leg injury 
and any medical records following his discharge from service 
reflecting treatment for the claimed right leg condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that the Veteran submit any 
pre-service medical records and post-
service records--that are not already of 
record--showing reference to his right leg 
condition or provide sufficient 
information and any necessary releases to 
allow VA to obtain the records.

2.  The RO should obtain from SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for the old fracture of 
right tibia with deformity.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is asked 
to provide an opinion as to whether there 
is any evidence of residuals of fibrous 
dysplasia in the left tibia.  If so, then 
the examiner is asked to comment on the 
likelihood that this condition preexisted 
service based on the available medical 
evidence.  

The examiner should also provide an 
opinion as to whether there is any 
evidence of residuals of fibrous dysplasia 
in the right tibia.  The examiner should 
provide an opinion as to whether the right 
leg condition pre-existed service and, if 
so, whether it was undebatably aggravated 
(permanently increased in severity) in 
service.  If so, the examiner should state 
whether the worsening in service was due 
to the natural progression of the disease.  

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal. If any 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



